Order
Per Curiam:
Leilani Denney appeals, following a bench trial, her convictions of the class A misdemeanor of second-degree endangering the welfare of a child, the class B misdemeanor of second-degree property damage, and the class A misdemeanor of failure to proceed with caution when approaching a stationary emergency vehicle displaying emergency lights, for which she received a suspended execution of a combined two-year sentence in the county jail and two years’ probation. Denney argues that the highway patrol troopers that initiated the traffic stop, which led to her *810arrest and charges, lacked both reasonable suspicion to initiate the stop and probable cause to place her under arrest. But because the record amply demonstrates that the troopers had both reasonable suspicion and probable cause, we affirm. Rule 30.25(b).